90 F.3d 129
Dion R. McPHERSON, Plaintiffff-Appellee,v.MICHIGAN HIGH SCHOOL ATHLETIC ASSOCIATION, INC., anon-profit Michigan corporation, Defendant-Appellant,Board of Education of the Public Schools of the City of AnnArbor, Defendant.
No. 95-1079.
United States Court of Appeals,Sixth Circuit.
Decided Aug. 19, 1996.

Before:  MERRITT, Chief Judge;  KENNEDY, MARTIN, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a rehearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


4
It is further ORDERED that the appellant file a supplemental brief not later than September 16, 1996, and the appellee file a supplemental brief not later than October 15, 1996.  Reargument will be scheduled for Wednesday, December 4, 1996.